Citation Nr: 1100929	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-03 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral carpal tunnel 
syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Achilles tendonitis.

3.  Entitlement to service connection for arthritis in the knees 
and hips.

4.  Entitlement to an increased evaluation for herniated pulposus 
at L5-S1 status post laminectomy, currently assigned a 40 percent 
disability evaluation.

5.  Entitlement to an increased evaluation for spondylosis of the 
cervical spine, currently assigned a 30 percent disability 
evaluation.

6.  Entitlement to an increased evaluation for bilateral pes 
planus, currently assigned a 10 percent disability evaluation.

7.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to March 1978 
and from June 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November and December 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.  

A hearing was held on June 11, 2010, in Montgomery, Alabama, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony has been included in the 
claims file.

The Board notes that the Veteran and her representative asserted 
at the June 2010 hearing that her bilateral carpal tunnel 
syndrome and Achilles tendonitis may be secondary to her service-
connected bilateral pes planus and spine disabilities.  The 
United States Court of Appeals for Veterans Claims (the Court) 
has held that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim. See Roebuck 
v. Nicholson, 20 Vet. App 307 (2006); Bingham v. Principi, 18 Vet 
App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Thus, the Board finds that the claims for service connection for 
a bilateral carpal tunnel syndrome and Achilles tendonitis are 
not "new" claims and that new and material evidence is required 
in order for the Board to consider the substantive merits of the 
claims regardless of the Veteran's theory of entitlement to 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran testified at her June 2010 hearing that 
she is in receipt of monthly benefits from the Social Security 
Administration (SSA) (see Hearing transcript, pages 21-22). 
However, the decision to grant benefits and the records upon 
which that decision was based are not associated with the claims 
file.  Although the Veteran indicated that the grant of benefits 
was based primarily on her spine and carpal tunnel syndrome, it 
is unclear as to whether some of the records may pertain to her 
other claimed disorders.  Under 38 U.S.C.A. § 5107(a), VA's duty 
to assist specifically includes requesting information from other 
Federal departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, the 
records concerning that decision are often needed by the VA for 
evaluation of pending claims and must be obtained. See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
obtain and associate such records with the Veteran's claims file.

The Board also notes that the Veteran has testified that she has 
had ongoing treatment at the Tuskegee and Montgomery, Alabama VA 
Medical Centers (VAMC).  However, the claims file does not 
contain any VA medical records dated after June 2007.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such 
records. 38 C.F.R. § 3.159(c) (2010).  Therefore, the RO should 
attempt to obtain the Veteran's recent VA treatment records.

In addition, the Veteran was afforded a VA examination in July 
2007 in connection with her claim for service connection for 
arthritis in the knees and hips.  The examiner noted the 
Veteran's reported medical history, including her statements 
regarding the onset of her hip and knee problems in service and a 
motor vehicle accident in 1984.  She also diagnosed the Veteran 
with minimal osteoarthritis of the "superior of both hip 
joints" and arthritis of both knees.  However, the examiner did 
not render an opinion regarding the etiology of the disorders.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Therefore, the Board finds that a medical opinion is 
necessary for the purpose of determining the nature and etiology 
of any hip or knee disorders that may be present.

The January 2007 VA examiner reviewed the Veteran's service-
connected back, neck, and pes planus disabilities, as well as the 
claim for TDIU.  As such, it has been nearly four years since her 
last examination.  Moreover, the examination report does not 
contain all of the findings necessary for evaluating the 
disabilities under the applicable rating criteria.  In this 
regard, the Board notes that the January 2007 VA examiner did not 
state the total duration of incapacitating episodes during the 
previous 12 months.  Therefore, the Board finds that a VA 
examination is necessary for the purpose of ascertaining the 
current severity and manifestations of these service-connected 
disorders, as well as entitlement to TDIU.  As this case is 
already being remanded for SSA records and VA treatment records, 
the Board finds that a more recent examination would helpful in 
adjudicating these claims.

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of her claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1. The RO should obtain a copy of the 
decision to grant SSA benefits to the 
Veteran and the records upon which that 
decision was based and associate them with 
the claims file.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of those records.

2.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for her claimed disorders.  After 
acquiring this information and obtaining 
any necessary authorization, the RO should 
obtain and associate these records with the 
claims file. 

A specific request should be made for 
medical records from the Tuskegee and 
Montgomery VAMCs dated from June 2007 to 
the present.

3.  After completing the development in the 
foregoing paragraphs, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of any arthritis of the 
hips and knees that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.  
It should be noted that the Veteran's 
service treatment records show that she 
complained of right leg and hip pain 
following a motor vehicle accident in 
August 1987.

The examiner should comment as to whether 
it is at least as likely as not that the 
Veteran currently has a bilateral hip 
and/or knee disorder that is related to her 
motor vehicle accident in service or that 
is otherwise causally or etiologically 
related to her military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of her service-
connected herniated pulposus at L5-S1 
status post laminectomy and spondylosis of 
the cervical spine.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected spine 
disabilities.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disabilities under the rating criteria.  In 
particular, the examiner should provide the 
range of motion of the thoracolumbar spine 
and cervical spine in degrees and state 
whether there is any form of ankylosis.  
The examiner should also state the total 
duration of any incapacitating episodes 
over the past 12 months and identify all 
neurological manifestations of the 
disabilities.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also be 
noted, as should any additional disability 
due to these factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

5.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of her service- connected 
bilateral pes planus.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.

The examiner should comment on the severity 
of the Veteran's service-connected 
bilateral pes planus and report all signs 
and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  The examiner should indicate 
whether the Veteran's disability is severe 
with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities.  He or she 
should also state whether the disability is 
pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

6.  The Veteran should be afforded a VA 
examination to determine the effect of her 
service-connected disabilities on her 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the combined effect of the 
Veteran's service-connected disabilities on 
her ability to engage in any type of full-
time employment and whether, in the 
examiner's opinion, the service-connected 
disabilities are of such severity to result 
in unemployability.

It should be noted that consideration may 
be given to the Veteran's level of 
education, special training, and previous 
work experience, but not to her age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

7.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran a VA 
examination if her claims for service 
connection for bilateral carpal tunnel 
syndrome and/or Achilles tendonitis are 
reopened.

8.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



